Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Form PTO 2323 regarding the After Final Consideration Program 2.0 decision is attached. 

Claims 1, 5, and 8 allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, that of Kells et al. [Kells] (US 2010/0261079), discloses most of the limitations of instant Claims 1, 5 and 8 except for the new limitations of increasing the reference voltage by a minimum increase amount (of) V from its previous value. 
Kells does not disclose an obvious variant of providing a reference voltage minimum increase by a an amount of V from its previous value because Kells changes the reference voltage limit values (Figure 6 steps 615 and 618 voltages V 1 and V2) referenced by the fuel cell system between two referenced voltage values without changing the any reference voltage values.  
As the fuel cell system control system operation operates with a changing reference voltage from one voltage to another and not by changing a single value by an V, Kells does not further disclose any motivation to change or add a system or procedure to change a reference voltage by an incremental change of V.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/AARON J GRESO/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722